 Case 2:21-mj-00004-MV ECF No. 13, PageID.20 Filed 01/22/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                         Case No. 2:21−mj−4

   v.                                       Hon. Maarten Vermaat

KARL DRESCH,

         Defendant.
                                      /


               CLERK'S NOTICE OF CRIMINAL TRANSFER


TO: Court Personnel, District of Columbia District Court
RE: Western District of Michigan Rule 5 Initial Appearance
    District of Columbia Case Number: 1:21−mj−69
Please take notice of the above−mentioned transfer. We are herewith
transmitting to you the Western District of Michigan docket of proceedings
associated with the above−entitled case. The documents that make up the
case file are available electronically through PACER.
If a passport was previously collected, it will be transmitted by the Western
District of Michigan Probation and Pretrial Office to District of Columbia.
Please contact the Western District of Michigan Probation and Pretrial Office
at (616) 456−2384 for further assistance.
For further assistance regarding the Rule 5 Initial Appearance, please contact
the ECF Help Desk at ecfhelp@miwd.uscourts.gov, or by phone at (800)
290−2742 or (616) 456−2206.


                                             CLERK OF COURT

Dated: January 22, 2021               By:     /s/ C. A. Moore
                                             Deputy Clerk
